Filed Pursuant to Rule 424(b)(2) Registration No. 333-146540 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Amount of Registration Fee(3) Common Stock, par value $0.01 per share $500,000,000 $19,650.00 (1) Calculated in accordance with Rule 457(o) under the Securities Act of 1933, as the average of the high and low price of our common shares on the Nasdaq Global Market on December 12, 2008. (2) Estimated solely for purposes of determining the registration fee pursuant to Rule 457(a) under the Securities Act of (3) Calculated in accordance with Rule 457(r) under the Securities Act of 1933. PROSPECTUS SUPPLEMENT Filed Pursuant to 424(b)(2) (To Prospectus dated October 17, 2008) Registration No. 333-146540 $500,000,000 Common Shares We have entered into an ATM Equity OfferingSM Sales Agreement with Merrill Lynch, Pierce Fenner & Smith Incorporated, or Merrill Lynch, for the offer and sale of up to $500,000,000 of our common shares, par value $0.01 per share, offered by this prospectus supplement and the accompanying prospectus dated October 17, 2008.The Company previously filed a prospectus supplement pursuant to Rule 424(b), dated November 5, 2008, or the November 5, 2008 Prospectus Supplement, relating to the offer and sale of up to 25,000,000 common shares.The Company issued and sold a total of 24,980,300 common shares pursuant to the November 5, 2008 Prospectus Supplement, the net proceeds of which were $167.1 million after deducting expenses of the offering.The Company does not intend to offer any remaining shares under the November 5, 2008 Prospectus Supplement. In accordance with the terms of the sales agreement, we may offer and sell our common shares at any time and from time to time through Merrill Lynch as our sales agent.Sales of the common shares, if any, will be made by means of ordinary brokers’ transactions on The Nasdaq Global Select Market or otherwise at market prices prevailing at the time of sale, at prices related to the prevailing market prices, or at negotiated prices. Our common stock is listed on The Nasdaq Global Select Market under the symbol “DRYS.” The last reported sale price of our common stock on The Nasdaq Global Select Market on January 26, 2009 was $11.40 per share. Investing in our common stock involves a high degree of risk. See the risk factors beginning on page S-9 of this prospectus supplement and the risk factors beginning on page 20 of the accompanying prospectus dated October 17, 2008 to read about the risks you should consider before purchasing our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Merrill Lynch will receive from us a commission equal to 2.5% of the gross sales price per share for any common shares sold through it as our sales agent under the sales agreement.Subject to the terms and conditions of the sales agreement, Merrill Lynch will use its commercially reasonable efforts to sell on our behalf any common shares to be offered by us under the sales agreement. Merrill Lynch & Co. The date of this prospectus supplement is January 28, 2009 This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and the securities offered hereby, and also adds to and updates information contained in the accompanying base prospectus and the documents incorporated by reference into this prospectus supplement and the base prospectus. The second part, the base prospectus, gives more general information and disclosure. When we refer only to the prospectus, we are referring to both parts combined, and when we refer to the accompanying prospectus, we are referring to the base prospectus. If the description of this offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. This prospectus supplement, the accompanying prospectus and the documents incorporated into each by reference include important information about us, the common shares being offered and other information you should know before investing. You should read this prospectus supplement and the accompanying prospectus together with the additional information described under the heading, “Where You Can Find Additional Information” before investing in our common shares. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS This document includes assumptions, expectations, projections, intentions and beliefs about future events. These statements are intended as “forward-looking statements.” We caution that assumptions, expectations, projections, intentions and beliefs about future events may and often do vary from actual results and the differences can be material. All statements in this document that are not statements of historical fact are forward-looking statements. Forward-looking statements include, but are not limited to, such matters as: ● future operating or financial results; ● statements about planned, pending or recent acquisitions, business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; ● statements about drybulk shipping market trends, including charter rates and factors affecting supply and demand; ● our ability to obtain additional financing; ● expectations regarding the availability of vessel acquisitions; and ● anticipated developments with respect to pending litigation. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although DryShips Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, DryShips Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections described in the forward looking statements contained in this prospectus. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter rates and vessel values, failure of a seller to deliver one or more vessels, failure of a buyer to accept delivery of a vessel, inability to procure acquisition financing, default by one or more charterers of our ships, changes in demand for drybulk commodities, changes in demand that may affect attitudes of time charterers, scheduled and unscheduled drydocking, changes in DryShips Inc.’s voyage and operating expenses, including bunker prices, dry-docking and insurance costs, changes in governmental rules and regulations, potential liability from pending or future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents, international hostilities and political events or acts by terrorists. When used in this document, the words “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “may,” “should,” and “expect” reflect forward-looking statements. i This section summarizes some of the information that is contained later in this prospectus supplement or in other documents incorporated by reference into the registration statement of which this prospectus supplement is a part. As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus supplement or is contained in the documents that we incorporate by reference into the registration statement of whichthis prospectus supplement is a part. PROSPECTUS SUMMARY Unless the context otherwise requires, as used in this prospectus supplement, the terms “Company,” “we,” “us,” and “our” refer to DryShips Inc. and all of its subsidiaries, and “DryShips Inc.” refers only to DryShips Inc. and not to its subsidiaries. We use the term deadweight ton, or dwt, in describing the size of vessels. Dwt, expressed in metric tons each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. Our Company We are a Marshall Islands corporation with our principal executive offices in Athens, Greece. We were incorporated in September 2004. As of January 26, 2009, we own, through our subsidiaries, a fleet of 43 drybulk carriers comprised of seven Capesize, 29 Panamax, two Supramax, and five newbuilding drybulkvessels, which have a combined deadweight tonnage of approximately 3.9 million dwt.Our drybulk fleet principally carries a variety of drybulk commodities including major bulks such as coal, iron ore, and grains, and minor bulks such as bauxite, phosphate, fertilizers and steel products. The average age of the vessels in our drybulk fleet is 8.0 years.We are also an owner and operator of two ultra-deep water semi-submersible drilling rigs and two ultra deep-water newbuilding drillships, which are discussed in greater detail below. We employ our drybulk vessels under period time charters, on bareboat charters, in the spot charter market and in drybulk carrier pools.Twenty of our vessels are currently employed on time charter, with an average remaining duration of five years, and three of our vessels are currently employed on bareboat charters.Twelve of our vessels are currently trading in the spot market. Two of our vessels are currently unfixed, as a result of cancelled contracts for sale, and we intend to charter these vessels in the spot market.One of our Panamax drybulk carriers is currently operated in a Panamax drybulk carrier pool. Pools have the size and scope to combine spot market voyages, time charters and contracts of affreightment with freight forward agreements for hedging purposes and to perform more efficient vessel scheduling thereby increasing fleet utilization. All of our drybulk carriers are managed by Cardiff Marine Inc., or Cardiff, under separate ship management agreements.Mr. George Economou, our Chairman, Chief Executive Officer and Interim Chief Financial Officer, has been active in shipping since 1976 and formed Cardiff in 1991. We are affiliated with Cardiff.Cardiff, a Liberian corporation with offices in Greece, is responsible for all technical and commercial management functions of our drybulk fleet. We believe that Cardiff has established a reputation in the international shipping industry for operating and maintaining a fleet with high standards of performance, reliability and safety. Seventy percent of the issued and outstanding capital stock of Cardiff is owned by a foundation which is controlled by Mr. Economou.The remaining 30% of the issued and outstanding capital stock of Cardiff is owned by a company controlled by Mr.
